Citation Nr: 1103882	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-40 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle arthritis.
 
2.  Entitlement to service connection for a low back disorder, to 
include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 
1971.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2009 rating decision 
of the VA Regional Office (RO) in Columbia, South Carolina that 
denied service connection for arthritis of the left ankle due to 
injury and a back condition.

The Veteran was afforded a personal hearing at the RO in February 
2010, and in October 2010 before the undersigned Veterans Law 
Judge sitting at Columbia, South Carolina.  The transcripts are 
of record.  

Following the October 2010 personal hearing, additional evidence 
was received in November 2010 in support of the claim of 
entitlement to service connection for left ankle arthritis.  The 
Veteran did not waive initial RO consideration of this evidence.  
However, the Board is granting service connection for this 
disability.  Therefore, a remand for initial RO consideration of 
this evidence is not required. See 38 C.F.R. § 20.1304(c) (2010).

Following review of the record, the issue of entitlement to 
service connection for a back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a severe left ankle strain in service 
that was treated and casted; fracture of the left ankle was not 
ruled out.

2.  Current left ankle traumatic osteoarthritis is related to 
left ankle injury in service.


CONCLUSION OF LAW

Left ankle traumatic osteoarthritis was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he sustained injury to his left ankle in 
service, that arthritis set into the joint in service, and that 
service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was promulgated in November 2000 
and has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010).  However, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating the 
claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal as to 
left ankle disability, further assistance is unnecessary to aid 
the appellant in substantiating this claim.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Factual Background

The Veteran's service treatment records reflect that in January 
1971, he was seen in sick bay reporting history of twisting the 
left ankle while working on a catwalk.  Examination of the ankle 
disclosed mild swelling with marked restriction inversion and 
pain over the lateral malleolus.  An impression of severe left 
ankle sprain, rule out fracture, was recorded.  When subsequently 
see in orthopedic consultation that same day, physical 
examination revealed tenderness of the lateral malleolus with 
good eversion.  An X-ray was interpreted as showing a 
questionable fracture of the lateral malleolus.  A short-leg 
walking cast (SLWL) was applied for immobilization.  In early 
February 1971, it was recorded that the ship was leaving shortly 
and that the appellant had an appointment to remove the cast.  It 
was noted that motion was good with minimal swelling.  The cast 
was removed and he was returned to duty.  On examination in 
September 1971 for discharge from active duty, the lower 
extremities and musculoskeletal system were evaluated as normal.  

Claims for left ankle injury, left ankle arthritis and a back 
condition were received in September 2008.  VA outpatient 
clinical records dated in 2009 were received showing treatment 
for multiple complaints and disorders, including status post 
right below-the-knee amputation in 1991, secondary to trauma, 
with revision in the last three years.  

The Veteran was afforded a VA joints examination in July 2005.  
The examiner noted that the claims folder was reviewed.  
Inservice history relating to left ankle injury was recited.  The 
appellant stated that he had left ankle symptoms after service 
that worsened for which he had seen a doctor.  History pertaining 
to below-the-knee amputation following injury in 1991 was noted.  
The Veteran related that he had no injury to the left ankle after 
service.  He indicated that the left ankle continued to bother 
him, including flare-ups of pain and easy fatigability.  

On physical examination, left ankle motion was reported to be 
slow, tremulous and apparently painful.  The ankle was diffusely 
painful over the medial, lateral and anterior aspect.  Ankle 
strength appeared to be diminished in plantar flexion and 
dorsiflexion.  An X-ray of the left ankle was interpreted as 
showing degenerative changes, a posterior calcaneal spur and 
calcifications inferior to the calcaneus bone in the soft tissue.  
A diagnosis of degenerative joint disease of the left ankle was 
rendered.

Following examination, the examiner provided an opinion to the 
effect that "it is less likely than not that the Veteran's 
present ankle problem is related to his military service.  My 
rationale is that the original injury is now remote in time and 
in the service medical records, the orthopedist was not certain 
of the diagnosis of fracture.  The Veteran had a normal RAD 
[separation] examination and experienced a gap in care following 
discharge for any ankle problem.  In addition, the injury to his 
right leg years after leaving service affected the weightbearing 
and gait of his left ankle."

Subsequently received were clinical reports from Greenville 
Memorial Hospital dating from March 1991 showing that the Veteran 
injured his right leg after falling off a 6-foot ladder, 
sustaining a grossly comminuted distal tibia and distal fibula 
fracture of the pilon type.  He underwent open reduction, 
internal fixation, irrigation and debridement.  Malalignment of 
the distal tibia-fibula fracture led to additional surgery in 
April 1991.  In May 1991, it was shown that infection had set in 
and procedures to contain it, including flap coverage, were 
unsuccessful.  The Veteran underwent a below-the-knee amputation 
in May 1991.

The Veteran presented testimony on personal hearings in February 
2010 and October 2010 recounting the injury to the left ankle in 
service.  He stated that he had been told the ankle was broken.  
The appellant related that the ankle was casted, that he was 
given crutches, and that he went home for two weeks to 
recuperate.  He said that the cast was left on from four to six 
weeks.  The Veteran testified that after service, the ankle did 
not bother him much of the time, but that it would occasionally 
become sore and swell up.  He stated that after the right leg 
amputation, the left ankle became more of an issue.  The 
appellant related that the left ankle had gotten progressively 
worse over the years.  During the hearing, the VA Veterans Law 
Judge advised the appellant as to what was required for a grant 
of service connection.  A potential evidentiary defect was 
identified and a suggestion for a cure was addressed.  The file 
was left open for the submission of additional evidence.  The 
actions of the Veterans Law Judge supplemented the VCAA and 
complied with 38 C.F.R. § 3.103 (2010). 

Received in November 2010 after the hearing was a statement from 
L. M. Stephens, Jr. of the Family Healthcare Center indicating 
that the Veteran had chronic ankle pain with radiographic 
evidence of degenerative joint disease "which is probably due to 
his previous ankle fracture."  A clinical report from P. N. 
Milner, D.O., dated in November 2010 noted that the Veteran 
injured his left ankle in service 40 years before, apparently had 
a fracture and had been diagnosed with osteoarthritis of the 
ankle.  Dr. Milner related that it was recognized that he had a 
below-the-knee amputation of the right leg, and that there had 
been some concern that the right leg amputation could have caused 
arthritis in the left ankle.  He stated that "In my estimation, 
any fracture of the ankle will subsequently result in 
osteoarthritis of the ankle and I do believe there is a direct 
causal relationship between the left ankle injury from the Navy 
and the current osteoarthritis he has in the ankle at this 
time."

Legal Analysis

The Veteran's service treatment records clearly indicate that he 
sustained trauma to the left ankle diagnosed as severe strain.  
There was also a question of fracture that was not ruled out.  
The left ankle was placed in a short leg cast for weeks before he 
was returned to duty.  Service treatment records indicate that 
the lower extremities were evaluated as normal on discharge 
examination in 1971, and no pertinent defects were recorded.  
Arthritis of the left ankle was diagnosed many years after 
discharge from active duty.  Although lacking documentation, the 
Veteran asserts that he continued to have intermittent problems 
with the left ankle over the years after service.  A layman is 
competent to report that he or she notices symptoms as such come 
through one of the senses. See Layno v. Brown, 6 Vet. App 465, 
470 (1994).  

In this case, there are medical opinions both for and against the 
claim.  The VA examiner reviewed the record in July 2009 and 
opined that left ankle arthritis was less likely than not related 
to service.  He provided rationale for the opinion that included 
remoteness in time of the initial injury, a normal separation 
examination, and intervening right leg injury with below-the-knee 
amputation affecting gait.  The examiner also referred to an 
uncertain diagnosis of fracture.  The Board points out, however, 
that the inservice evidence is not conclusive that the Veteran 
did not sustain left ankle fracture during active duty.  Service 
treatment records do not record that a fracture was ruled out.  
The evidence does reflect that the ankle was casted for weeks and 
that there was continued swelling.  We also find credible the 
report of continued symptomatology. 

In light of the above, the Board finds that Dr. Milner's November 
2010 opinion relating current left ankle osteoarthritis to 
fracture in service is more probative and persuasive.  Although 
not discounting the effects of the right leg amputation, Dr. 
Milner stated unequivocally that any fracture of the ankle would 
subsequently result in osteoarthritic changes, and he directly 
related left ankle arthritis to injury in service.  The Board 
thus finds that there is both competent lay and medical evidence 
in support of the claim.

The Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Greater weight may be given to one physician's 
opinion than another depending on factors such as the reasoning 
employed by the physicians and whether (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this regard, 
the Veteran's private physician has linked current left ankle 
arthritis to injury in service and it is determined to be more 
persuasive.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 
(2010).  

Under the circumstances, the Board concludes that the evidence in 
favor of the claim of entitlement to service connection for left 
ankle arthritis is at least in equipoise with that against the 
claim.  As such, the benefit of the doubt is resolved in favor of 
the Veteran by finding that left ankle osteoarthritis is of 
service onset for which service connection is warranted.


ORDER

Service connection for left ankle traumatic osteoarthritis is 
granted.  


REMAND

The Veteran asserts he has a back disorder that is secondary to 
or has been aggravated by a service-connected disability.  In 
light of the grant of service connection for left ankle 
osteoarthritis, the Board concludes that further assistance and 
development are required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  
A clinical opinion must be requested.  

A disability which is proximately due to or the result of a 
service-connected disease or injury +shall be service connected. 
38 C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans 
Claims (Court) has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service- connected condition." Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice- connected disorder by 
a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice- connected disease 
or injury was aggravated by a service- connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing the 
current level of severity of the nonservice-connected disease or 
injury. 38 C.F.R. § 3.310(b) (2010).

Additionally, the Board observes that the RO sent a VCAA duty-to-
assist letter in October 2008 that did not specifically refer to 
what is required for a grant of service connection on a secondary 
basis.  The Board finds such notice is inadequate and that proper 
notification in this regard must be sent to the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an adequate 
VCAA duty-to-assist letter on the claim of 
entitlement to service connection for a 
back disorder as secondary to service-
connected disease or injury.

2.  Schedule the Veteran for an 
examination that includes an opinion as to 
whether a back disorder is secondary to or 
has been aggravated by service-connected 
left ankle traumatic arthritis.  The 
claims folder should be made available to 
the examiner and clinical findings should 
be reported in detail.

The examiner should provide a diagnosis of 
the back disorder, and state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) of 
service onset, or is secondary to left 
ankle arthritis, or has been aggravated by 
left ankle traumatic arthritis.  If 
aggravation is found, the examiner must 
render an opinion as to the extent of the 
aggravation and provide a baseline prior 
to the aggravation.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the remaining issue on appeal.  
If the benefit is not granted, the 
appellant and his representative should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


